Citation Nr: 0533311	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  95-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from October 1961 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied 
service connection for degenerative joint and disc disease of 
the lumbar spine.   

This claim came before the Board and a decision was issued in 
July 1999, in which it found that the claim was not well 
grounded.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
"Joint Motion for Remand to the Board and to Stay 
Proceedings" (Joint Motion), filed in December 2000, the 
parties moved the Court to vacate the Board's decision due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA). By Order in December 2000, the Court granted the 
motion, vacated the July 1999 Board decision, and remanded 
the matter to the Board for further action.

Pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2), 
the Board undertook development of the case and scheduled the 
veteran for a VA examination which took place in May 2003.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., May 1, 2003).  As a result, the Board 
remanded the claim to the RO for consideration of the 
additional evidence upon readjudication of the veteran's 
claim for service connection for a low back disability.  

Following the RO's development, the Board found it necessary 
to remand this appeal again to the RO in September 2004 for 
further development, to include scheduling a VA orthopedic 
examination and requesting a medical opinion.  As it is 
further discussed below, review of the record indicates VA 
has fulfilled its duty to notify and assist the claimant and 
has fully complied with all Remand instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran complained of back pain intermittently 
throughout service, primarily  associated with numerous other 
symptoms; chronic myositis of the lumbar muscles was 
diagnosed in September 1963, but numerous subsequent 
examinations during and after service were negative for any 
findings relating to a low back disability until November 
1994, approximately 23 year post-service, when arthritis and 
disc disease of the lumbar spine were first shown, and the 
only medical opinion addressing the issue of a nexus between 
a current low back disability and service weighs against any 
such causal relationship.  


CONCLUSION OF LAW

Service connection for a chronic low back disability, to 
include degenerative joint disease and degenerative disc 
disease of the lumbar spine, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1995 rating decision; the 
February 1996 Statement of the Case; the April 1998, August 
1998, May 2002, March 2004, July 2005, and September 2005 
Supplemental Statements of the Case; the December 2000 Court 
Order; the September 2003 and September 2004 Board Remands; 
and letters sent to the veteran by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claim for service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated February 1999, July 
2002, December 2003, and January 2005, informed her of the 
types of evidence that would substantiate her claim; that she 
could obtain and submit private evidence in support of her 
claim; and that she could have the RO obtain VA and private 
evidence if she completed the appropriate medical releases 
for any private evidence she wanted the RO to obtain.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate her claim for service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and the avenues through which she might 
obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in November 1995, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the November 1995 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of her claim for service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that she inform VA of any additional 
information or evidence that she wanted VA to obtain.  In a 
letter informing her that her appeal had been certified to 
the Board, the RO informed her that she could submit 
additional evidence concerning her appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under these circumstances, thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 1999, July 2002, December 2003, and 
January 2005 letters and asked her to identify all medical 
providers who treated her for degenerative joint disease and 
degenerative disc disease of the lumbar spine.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
May 2003 and April 2005.  The Board finds that these 
examinations, along with the veteran's private treatment 
records, service medical records, and other clinical records 
contained in the claims file provide sufficient findings upon 
which to determine whether service connection is warranted 
for the veteran's disability.  This medical evidence includes 
a competent opinion addressing the question at hand: whether 
a current low back disability is linked to any incident of or 
finding recorded during service.  The Board remanded this 
case twice to ensure that such an opinion was obtained based 
upon a review of the relevant medical evidence in the claims 
file.  Under such circumstances, there is no duty to provide 
another examination or medical opinion.  Id. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from October 1961 to June 
1971.  Her service medical records contain September 1963 
reports which indicate that the veteran complained of 
recurrent lower back and right flank pain.  The reports 
contain diagnoses of complaints of an ovarian problem with 
bleeding; subjective left lower quadrant and left lumbar pain 
- but no apparent organic cause by X-ray of kidney, 
gynecology examination, and general examination; and "treated 
in past as urinary tract infection."  A hospitalization 
report indicates this was also accompanied by frequency and 
burning or urination.  One of the September 1963 reports 
included a diagnosis of chronic myositis of the lumbar 
muscles.  An orthopedic examination was noted to be negative.  
That report also noted that "because no definite disease 
could be found, a Psychiatric Consult was obtained and no 
psychiatric disease could be ascertained.  The patient's 
complaints disappeared spontaneously, no medication having 
been proferred [sic] and maximum benefits of hospitalization 
being achieved, the patient was discharge to full duty, fit 
for same."  A March 1967 Drill Instructor physical 
examination report indicated that, upon clinical evaluation, 
the veteran's spine was found to be normal.

A January 1968 report indicates that the veteran complained 
of headaches, an upset stomach, and a backache.  A subsequent 
January 1968 report indicates that the veteran complained of 
a cold, sore throat, general malaise, weakness, nausea, and 
abdominal cramping with loose stools.  A February 1968 report 
indicates that she complained of chest pains since the day 
before, a sore throat, headaches, diarrhea, and back pain for 
over a week.  No diagnosis as to any of these complaints was 
rendered in these reports.  The complaints continued 
periodically until September 1968, when bed rest was ordered.  
In September 1968 she was seen again after bedrest, at which 
time she continued to complain of the same problems.  The 
diagnoses were flu syndrome and otitis media.  A subsequent 
September 1968 report indicates that the veteran complained 
of sharp chest pains, back pains, chills, and a lot of gas.  
There are no further complaints of back pain in her service 
medical records.  Her June 1971 discharge physical 
examination report indicates that, upon clinical evaluation, 
her spine was found to be normal.  There was also no history 
of back pain noted.

The veteran did not seek service connection for a lumbar 
spine condition when she filed her first application for 
compensation benefits in September 1971, nor did she report a 
history of any back problems, nor complain of any back 
problems, during her February 1972 VA examination.

The veteran made no complaints as to her back during January 
1977 and December 1981 VA examinations.  No medical evidence 
has been submitted showing that arthritis was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service. See 38 C.F.R. § 3.309(a).  

The veteran was awarded Social Security disability benefits 
in November 1994.  The medical evidence received in 
connection with that award contains a November 1994 private 
physical examination report, which indicates that the 
cervical and thoraco-lumbar spines were nontender, with good 
range of motion.  Range of motion of the lumbar spine, 
however, was noted to be "down" to 90 degrees, with finger to 
floor distance of 10 centimeters.  X- rays of the lumbar 
spine revealed narrowing of the L5-S1 joint space with very 
mild degenerative hypertrophic spurring.  The clinician 
indicated the veteran had "low back pain associated with 
underlying degenerative joint and disc disease and 
polyarthralgias with borderline positive ANA but no other 
significant features of systemic lupus at this time."  The 
clinician indicated that the veteran's "main" problem 
appeared to be lower extremity discomfort associated with 
removal of basal cell tumor and status post fusion state of 
the left ankle.  There is no opinion in this report that 
attributes any currently diagnosed lumbar spine condition 
with the veteran's active duty military service.

During her July 1996 RO hearing, the veteran testified that 
she suffered no inservice injury to her back; that only 
muscle relaxers were prescribed as treatment in service; that 
she received no Physical Profile as to her back; and that she 
had no spinal examination upon discharge.  (As noted above, 
the record indicates that the veteran did undergo a 
separation examination, which included clinical evaluation of 
the spine.)

A September 1997 private treatment report contains a history 
of two post-service back injuries, one in August 1997 and 
another in an "encounter" with a dog.

Another September 1997 private treatment report indicates an 
MRI of the lumbar spine that showed a slight, mild bulging 
disc at the L5- S1 level on the left side, which appeared to 
be pinching or encroaching into the neural foramen at this 
level. A Total Body Bone Scan was noted to be normal except 
for the left ankle.

An October 1997 private treatment report indicates the 
veteran had fallen at home and hurt her tailbone (coccyx).  A 
May 1998 private physical examination report indicated there 
was no pain or joint swelling in the musculoskeletal system, 
and no backache.  A July 1998 report contained the same 
findings.  

The private physician noted in an October 1998 report that 
the veteran had come in for treatment complaining that since 
August 1998, she had been having low back pain radiating to 
the back of the thighs and to the back of her knees.  Upon 
examination, there was a mild amount of tenderness of the 
spinous processes of the sacral and sacrococcygeal region.  
There was also a moderate amount of tenderness of the 
paravertebral muscles of the lumbosacral region on both 
sides.  The examiner recommended that she repeat the MRI of 
the lumbosacral spine to see whether the L4, L5 herniated 
disc had gotten worse; and repeat a total body scan to rule 
out metastatic disease in the bone.  

The private physician reviewed the films of the MRI, plain x-
rays, and bone scan, and noted degenerative changes at L4-L5, 
worse at L5-S1 level.  The films showed that the interspace 
between the L5, S1 level was markedly narrowed.  The private 
physician then noted that these studies were essentially 
unchanged compared to those done in September 1997.    

The veteran underwent a VA examination in May 2003.  She 
complained of pain in her left ankle, lower left leg, left 
hip, both feet, and lumbosacral spine.  Upon examination, she 
had point tenderness in the paraspinal area of the lumbar 
spine and bilateral CVA tenderness.  She had muscular atrophy 
in her back.  X-rays revealed moderate to marked degenerative 
disc disease at the L5-S1 level with a slight reverse 
spondylolisthesis of L5 on S1.  The clinician noted that the 
veteran was not treated for a lumbar spine condition while in 
the military.  Although she complained of back pain, it was 
always in conjunction with other complaints.  

The Board noted that the May 2003 VA clinician failed to note 
that the veteran had been diagnosed with chronic myositis of 
the lumbar muscles.  As such, the claim was remanded for 
another VA examination.

The veteran underwent another VA examination in April 2005.  
She did not report any specific injury, but noted that her 
back pain has been gradually getting worse over time.  She 
reported pain in the lower left lumbar region.  The pain 
often radiates to her legs and every few months her legs go 
out from under her.  The clinician noted that he was unable 
to review the veteran's claims file; but on the basis of his 
examination, he concluded that the veteran's back pain has a 
musculoskeletal etiology.  He also opined that since there 
was no particular inciting event that occurred during 
service, it is unlikely that the veteran's degenerative 
changes are associated with that service.  In an addendum, 
the clinician added that the veteran's radiographic changes 
of the lumbar spine are less likely than not due to her 
military service, including her history of chronic myositis 
of the lumbar spine.  

Since the April 2005 clinician had not had access to the 
veteran's claims file, the RO sent the claims file to a VA 
clinician and requested a medical opinion.  The VA clinician 
extensively reviewed the claims file in August 2005.  She 
noted that the veteran was diagnosed with chronic myositis of 
the lumbar muscles; but that the diagnosis was made in the 
setting of abdominal pain, back pain, and intermittent low 
grade fevers.  She also noted that the diagnosis was made 
after a gynecological examination, urological examination, 
and general physical examination yielded no significant 
findings.  On the same day, another clinician found that the 
veteran had probable "trigonitis - cystitis" and that 
"symptoms spontaneously disappeared and after approximately 
10 days, the veteran was discharged to full duty."  The 
clinician further noted the veteran's 1968 complaints of a 
headache, upset stomach, and backache, in which no diagnosis 
was made.  

After reviewing the entire claims file, including the service 
medical records and the May 2003 and April 2005 VA 
examination reports, the clinician found that there is no 
evidence that chronic myositis of the lumbar spine was 
treated or evaluated after the veteran's release from active 
duty.  She noted the radiographic findings of the veteran's 
private physician that showed degenerative changes at the 
lumbar spine at L4-L5 and L5-S1.  She then opined that the 
changes are not due to an in-service event or injury.  
Furthermore, she opined that "there is no medical evidence 
to support the veteran's degenerative disease at the lumbar 
spine is due to the veteran's military serve nor is there 
evidence to support degenerative disease at the lumbar spine 
is due to a remote history of chronic myositis at the lumbar 
spine.  Myositis refers to muscle tenderness and chronic 
myositis is in no way etiologically responsible for 
degenerative changes at the lumbar spine."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes at the outset that the service medical 
records show that the veteran had complaints of back pain 
while she was on active duty and, while they were usually 
associated with other disorders, a diagnosis of chronic 
myositis of the lumbar muscles was recorded in September 
1963, approximately eight years prior to her discharge.  
However, subsequently, a March 1967 report of a service 
physical examination reflects a normal clinical evaluation of 
the veteran's spine.  She complained of back pain again 
throughout 1968, but her complaints were made in conjunction 
with symptoms affecting other systems, to include headaches, 
an upset stomach, a cold, sore throat, general malaise, 
weakness, nausea, chest pains, chills, gas, and abdominal 
cramping with loose stools.  No diagnosis was recorded upon 
evaluation for these complaints until September 1968, at 
which time the veteran was diagnosed with flu syndrome and 
otitis media.  There were no further relevant complaints made 
through the final three years of service and her June 1971 
discharge physical examination report indicates that, upon 
clinical evaluation, her spine was again found to be normal.  
There was also no history of back pain noted at that time.  

There is no post service medical evidence of any complaints 
of back pain until November 1994, approximately twenty-three 
years after the veteran's discharge from service.  While she 
testified that her discharge physical was cursory in nature, 
it nevertheless does reflect a normal examination of the 
spine.  Moreover, the earlier March 1967 physical examination 
was also negative for any pertinent abnormal findings.  
Moreover, there is no post-service medical evidence relating 
to a low back disorder, to include arthritis and disc disease 
of the lumbar spine, until many years after her separation 
from service.  To the extent that the veteran is now 
contending that she had problems continually after service, 
her contentions are outweighed by the pertinent negative 
post-service medical evidence.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  

In addition, there is no competent evidence or opinion 
linking any current low back or lumbar spine disability to 
the veteran's military service.  On the contrary, the only 
medical opinion addressing the issue weighs against the 
claim.  The Board specifically notes that a VA physician who 
reviewed all of the relevant evidence in the claims file, 
obtained a history from the veteran, performed an appropriate 
and thorough spine examination, and reviewed pertinent X-ray 
findings, she unequivocally concluded that there is no 
medical evidence [to support a finding] that the veteran's 
degenerative disease at the lumbar spine is due to her 
military service, nor is there evidence [to support the 
conclusion] that her degenerative disease at the lumbar spine 
is due to a remote history of chronic myositis in the lumbar 
spine region.  The physician also provided a rationale for 
this opinion by noting that myositis refers to muscle 
tenderness and chronic myositis is in no way etiologically 
responsible for degenerative changes at the lumbar spine. 

In summary, the veteran complained of back pain 
intermittently throughout service, primarily associated with 
numerous other symptoms, although chronic myositis of the 
lumbar muscles was diagnosed in September 1963.  However, 
subsequent examinations during service were negative for any 
findings relating to a back disability, the earliest dated 
post-service evidence of the disability at issue is dated in 
November 1994, when arthritis and disc disease were first 
shown, approximately 23 year post-service, and the only 
medical opinion addressing the issue of a nexus between a 
current low back disability and service weighs against any 
such causal relationship.  

In view of the foregoing, the Board finds that service 
connection for a chronic low back disability, to include 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R.§§ 3.303, 3.307, 3.309.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a chronic low back 
disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine must be denied.  
38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a chronic low back 
disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine, is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


